NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50467

                Plaintiff - Appellee,            D.C. No. 3:14-cr-00389-WQH

    v.
                                                 MEMORANDUM*
DEREK ANDREW MEDINA,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                     William Q. Hayes, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Derek Andrew Medina appeals from the district court's judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We

dismiss.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The government seeks the dismissal of this appeal as untimely. Although

Medina received an extension of time to file a notice of appeal (“NOA”), he did not

file his NOA within the time permitted by the Federal Rules. See Fed. R. App. P.

4(b)(1)(A)(i), (b)(4). We must, therefore, dismiss. See United States v. Sadler,

480 F.3d 932, 942 (9th Cir. 2007) (when the government objects to the untimely

filing of an NOA, dismissal is mandatory).

      DISMISSED.




                                        2                                   14-50467